Citation Nr: 1011513	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  99-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for posttraumatic degenerative disc disease and 
osteoarthritis of the cervical spine. 

2.  Entitlement to an effective date earlier than January 5, 
2007, for the grant of service connection for residual 
radiculopathy of the right upper extremity. 

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to 
January 1958.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2003, September 2004, and 
March 2007 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In May 2008 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's degenerative 
disc disease and osteoarthritis of the cervical spine has 
manifested pronounced intervertebral disc disease with 
persistent symptoms, neuropathy of the upper radicular group, 
and little intermittent relief; forward flexion is limited to 
30 degrees with a combined range of motion of 160 degrees, no 
ankylosis, and severe incomplete paralysis of the upper 
radicular group.

2.  The Veteran's claim for entitlement to service connection 
for right upper extremity radiculopathy arose from the claim 
for an increased initial rating for a cervical spine 
disability and is rated as a manifestation of that condition.  

3.  The Veteran's claim for entitlement to service connection 
for residual right upper extremity radiculopathy was received 
by VA on June 26, 1997; entitlement to service connection 
arose on the same day.

4.  The Veteran's service connected disabilities preclude him 
from performing gainful employment for which his education 
and occupational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but not 
higher, for degenerative disc disease and osteoarthritis of 
the cervical spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2003); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5237-5243, 8510 (2009).

2.  The criteria for an effective date of June 26, 1997, but 
not earlier, for the grant of service connection for residual 
radiculopathy of the right upper extremity are met.  38 
U.S.C.A. §§ 1155, 5110; 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Codes 
5237-5243 (2009).

3.  The criteria for an award of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating Claim

The Veteran contends that an increased initial rating is 
warranted for his cervical spine disability as it manifests 
constant pain, severe limited motion, and incapacitating 
episodes of intervertebral disc syndrome.  Disability 
evaluations are determined by comparing a Veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Service connection for posttraumatic degenerative disc 
disease and osteoarthritis of the cervical spine was granted 
in the June 2003 rating decision on appeal.  An initial 20 
percent evaluation was assigned, effective June 26, 1997, 
under Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  Diagnostic Code 5293 was in effect prior to 
September 23, 2002, and rates moderate attacks of 
intervertebral disc syndrome with a 20 percent disability 
rating.  A 40 percent rating is assigned for severe 
intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief.   38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

The Board finds that an increased initial rating of 60 
percent is warranted for the Veteran's cervical spine 
condition throughout the claims period under Diagnostic 5293.  
VA examinations and statements from the Veteran's private 
physicians have demonstrated severe limitation of motion 
throughout the claims period, and X-rays have consistently 
shown cervical degenerative disc disease.  A June 2004 X-ray 
also indicated significant degenerative changes of the 
cervical spine and a January 2007 VA examination showed 
chronic cervical nerve root impingement.  A September 2001 
statement from a private orthopedist characterized the 
Veteran's intervertebral disc syndrome as pronounced and a 
May 2006 MRI showed severe radiculopathy of the right upper 
extremity stemming from the cervical spine.  The Board 
therefore finds that the Veteran's degenerative disc disease 
and osteoarthritis of the cervical spine has most nearly 
approximated pronounced intervertebral disc disease with 
persistent symptoms based on its orthopedic and neurologic 
manifestations throughout the claims period.  

A 60 percent rating is the maximum evaluation possible 
allowable under Diagnostic Code 5293 (2002).  Although the 
former rating criteria provide for an increased 100 percent 
rating under Diagnostic Code 5286 for unfavorable ankylosis, 
the evidence of record does not establish the presence of 
cervical ankylosis at any time during the claims period.  
Although the Veteran's private orthopedist noted that the 
Veteran experienced unfavorable ankylosis of the cervical 
spine in September 2001 and September 2003 statements, the 
other medical evidence of record is devoid of findings of 
ankylosis.  VA examinations conducted throughout the claims 
period in December 2002, December 2003, June 2004, January 
2007, and February 2009 have all shown that the Veteran 
retains some useful motion of his cervical spine and noted 
that the Veteran did not have ankylosis.  In addition, the 
Veteran's private orthopedist, while reporting unfavorable 
ankylosis, has not provided examination results documenting 
such findings and also reported that the Veteran retained 
approximately half his range of motion of the cervical spine.  
Accordingly, the Veteran's cervical spine disability has not 
manifested ankylosis and a 100 percent rating is not 
warranted under Diagnostic Code 5286.  38 C.F.R. § 4.73, 
Diagnostic Code 5286 (2003).  

Under the current criteria, back disabilities are evaluated 
under the general rating formula for diseases and injuries of 
the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 
(2009).  Intervertebral disc syndrome is evaluated under the 
general formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The current criteria also provide 
that objective neurological abnormalities associated with 
spinal disabilities are rated separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243, Note (1).  

Diagnostic Code 5243 pertaining to intervertebral disc 
syndrome under the current criteria provides for a maximum 
rating of 60 percent for incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  As the Veteran is already in receipt of a 60 percent 
evaluation under Diagnostic Code 5293 (2002), an increased 
rating is not possible under Diagnostic Code 5243 (2009). 

The current criteria for rating the spine provide for 
separate ratings for orthopedic and neurological impairment, 
thus the Board must determine whether the Veteran is entitled 
to a rating in excess of 60 percent if the manifestations of 
his disability are rated separately.  With respect to 
orthopedic impairment, under the general rating formula for 
rating diseases and injuries of the spine, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  A 10 percent evaluation is 
assigned for forward flexion of the cervical spine greater 
than 30 degrees, but not greater than 40 degrees; or combined 
range of motion of the cervical spine greater than 170 
degrees, but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 170 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
warranted for forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran's most severe cervical motion was demonstrated at 
the December 2003 VA contract examination when forward 
flexion measured to 30 degrees with a combined range of 
motion of 160 degrees.  Forward flexion limited to 30 degrees 
and a combined range of motion of 160 degrees is contemplated 
by a 20 percent rating under Diagnostic Codes 5235-5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the Board has considered 
the Veteran's reports of pain and reduced motion upon 
repetitive movement as recorded by the VA examiners.  The 
December 2003 VA examiner found that the Veteran's limited 
motion was due to pain, but was not limited due to fatigue, 
weakness, or lack of endurance on repetitive use.  An October 
2004 statement from the Veteran contends that his spinal 
motion is affected by fatigue, weakness, and lack of 
endurance, but no other physical examination of the cervical 
spine has demonstrated range of motion more severely limited 
than what was found at the December 2003 VA contract 
examination.  

The Board finds that the objective medical evidence, which 
considers the Veteran's complaints of pain following 
repetitive motion and the other DeLuca factors, is more 
probative regarding the Veteran's actual range of motion than 
the Veteran's own lay statements.  Even with consideration of 
all pertinent functional factors, the medical evidence does 
not establish that the Veteran's orthopedic impairment of the 
cervical spine has  most nearly approximated forward flexion 
limited to 15 degrees or less.  As discussed above, the 
evidence also does not establish the presence of cervical 
ankylosis.  Therefore, the Veteran's orthopedic impairment of 
the cervical spine has most nearly approximated a 20 percent 
evaluation under the current criteria.  

As noted above, Note 1 following the general rating formula 
for rating diseases and injuries of the spine provides that 
neurological abnormalities are to be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243.  The Veteran has manifested 
radiculopathy of the right dominant upper extremity 
throughout the claims period; therefore, a separate rating 
for neurological impairment associated with the service-
connected cervical spine disability is for application.

Disability involving a neurological disorder is ordinarily 
rated in proportion to the impairment of motor, sensory, or 
mental function.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

The Board finds that the medical evidence of record supports 
a 50 percent rating for radiculopathy of the right upper 
radicular group under Diagnostic Code 8510 under the current 
criteria.  Under this diagnostic code, incomplete paralysis 
of the major (dominant) upper radicular group warrants a 50 
percent rating when severe, a 40 percent when moderate, and 
20 percent when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8510.

The Veteran has consistently reported experiencing right arm 
numbness and pain associated with his cervical degenerative 
disc disease.  A May 2006 MRI showed severe cervical 
radiculopathy, and upon VA contract examination in January 
2007, he manifested weakness and diminished right upper 
extremity reflexes.  Additionally, his private physician 
noted the presence of some reduced motion of the shoulder and 
arm in March 2006 and February 2007.  However, all shoulder 
and elbow motion has not been lost or severely affected as 
contemplated by a rating associated with complete paralysis 
as the Veteran retained range of motion of the right shoulder 
to 90 degrees after repetitive motion during the March 2009 
VA examination.  Therefore, the Veteran's neurological 
impairment has most nearly approximated severe incomplete 
paralysis of the right major upper radicular group and a 50 
percent rating is appropriate for this manifestation of the 
disability.  

Under the current criteria, the Veteran's cervical spine 
disability has manifested orthopedic impairment associated 
with a 20 percent rating and neurological impairment 
associated with a 50 percent rating.  The combined rating of 
these separate evaluations is 60 percent.  38 C.F.R. § 4.25.  
Accordingly, a rating in excess of 60 percent is not 
warranted for the Veteran's degenerative disc disease and 
osteoarthritis when rated under the current rating criteria.  
His disability is therefore properly rated at 60 percent 
under Diagnostic Code 5293 (2002) throughout the claims 
period. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because 
the preponderance of the evidence is against a rating in 
excess of the 60 percent evaluation granted above.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's cervical spine 
disability and neurological impairment of the right upper 
extremity are manifested by symptoms such as painful limited 
motion, numbness, and loss of strength.  These manifestations 
are contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the Veteran's disabilities 
and referral for consideration of extraschedular rating is 
not warranted.


Effective Date Claim

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for residual 
radiculopathy of the right upper extremity.  In an October 
2008 statement, the Veteran, through his representative, 
argued that service connection should be effective from June 
26, 1997, the date his claim for service connection for a 
cervical spine disability was received.  

Generally, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies that the effective date of an evaluation and an 
award of compensation based on an original claim "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400 (2009).  

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

In this case, the Veteran's right upper extremity 
radiculopathy is not a wholly distinct disability, but is a 
distinct manifestation of his service-connected cervical 
degenerative disc disease.  The diagnostic codes used to rate 
degenerative disc disease and osteoarthritis of the cervical 
spine contemplate rating neurological impairment in 
combination or separately with orthopedic impairment.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 
3.400, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2009).  

The Veteran filed a formal claim for service connection for 
radiculopathy of the right arm in October 2004.  However, he 
has reported neurological impairment of the right upper 
extremity associated with  cervical disc disease throughout 
the claims period.  In addition, his June 1997 claim for 
service connection characterized the disability being claimed 
as a pinched nerve in the neck, implying both orthopedic and 
neurological impairments.  Furthermore, as discussed above, 
the Board has determined that the Veteran's cervical spine 
disability is properly rated under Diagnostic Code 5293 
(2002) which provides for rating intervertebral disc syndrome 
with consideration of neurological impairment.  

Therefore, the Board finds that a claim for entitlement to 
service connection for radiculopathy of the right upper 
extremity arose out the Veteran's claim for an initial 
increased rating of his cervical disability and was therefore 
received on June 26, 1997, along with the claim for service 
connection for a pinched nerve in the neck.  The proper 
effective date for the grant of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  As the Veteran's claim for service 
connection and the date entitlement arose are the same, the 
proper effective date for the award of service connection for 
residual radiculopathy of the right upper extremity is June 
26, 1997, and the claim is granted.  


TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

As discussed above, the Veteran's degenerative disc disease 
with osteoarthritis is rated as 60 percent disabling with 
consideration of residual radiculopathy of the right upper 
extremity.  He is also in receipt of service connection for 
residuals of a fractured right mandible rated as 10 percent 
disabling for the period prior to January 10, 2007, and as 20 
percent disabling thereafter.  These service-connected 
disabilities all share a common etiology from a single 
accident during service and are considered one disability.  
38 U.S.C.A. § ; 38 C.F.R. § 38 C.F.R. § 4.16(a) (2009).  The 
Veteran therefore meets the schedular requirements for TDIU 
as he has one disability rated 60 percent or more.  Id. 

The remaining question is whether the Veteran's service 
connected disabilities preclude gainful employment for which 
his education and occupational experience would otherwise 
qualify him.  The record establishes that the Veteran last 
worked in 1994 when he was a utilization inspector for 
Chevron.  The records also show that he did not complete the 
11th grade, does not possess a high school diploma or GED, 
and has had one year of vocational training in business 
bookkeeping.

The record contains evidence both for and against the 
Veteran's claim.  Weighing against the claim is the opinion 
of the March 2009 VA examiner who determined that it was less 
likely as not that the Veteran was unemployable due to his 
service-connected cervical spine condition and upper 
extremity radiculopathy.  The examiner's opinion was based on 
a physical examination of the Veteran, review of the claims 
folder, and a March 2009 functional capacity consultation 
performed in conjunction with the VA examination.  The 
functional consultation indicated that the Veteran was 
capable of meaningful employment characterized as light or 
sedentary.  The examiner noted that for many of the 
functional tests, the Veteran was limited by his nonservice-
connected heart and low back conditions.  His cervical spine 
disability and radiculopathy were also present during his 
time of employment at Chevron and he appeared to have stopped 
working in 1994 due to nonservice-connected cardiac and low 
back conditions.  The examiner determined that the Veteran 
was capable of performing academically and mentally at a 
level higher than the average high school student and had 
some supervisory responsibility and experience at his 
previous job.  He was therefore not unemployable due to 
service-connected cervical and neurological disabilities.

Weighing in favor of the claim are reports from a private 
Vocational Rehabilitation Consultant who determined in March 
2004, October 2008, and July 2009 that the Veteran was 
unemployable due to his service-connected disabilities.  
Although the consultant is not a medical doctor, he does 
possess a master's degree in vocational rehabilitation 
counseling and provided a full rationale for his findings, 
based on review of the Veteran's medical records and 
employment history.  The consultant characterized the 
Veteran's previous employment as semi-skilled and requiring 
medium physical demands.  In October 2008, the consultant 
found that the Veteran had minimal or no skills that would 
transfer to the sedentary category of employment.  The July 
2009 consultant's report also found based on market research 
that there were no jobs available on the labor market today 
for a person with the Veteran's skills that met the criteria 
outlined in the March 2009 functional capacity consultation.  

The record also contains the opinion of the January 2007 VA 
contract examiner who found that the Veteran's cervical spine 
disability severely affected all areas of his life.  

The Board finds that the evidence of record is in relative 
equipoise on the question of whether the Veteran is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
The record contains opinions from two professionals, one 
medical and one a specialist in vocational rehabilitation, 
weighing both for and against the claim.  In such situations, 
the Veteran is given the benefit of the doubt.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  Consequently, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran is 
unemployable due to his service-connected disabilities and 
the appeal is granted. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for an earlier effective date and 
an increased initial rating, the appeals arise from 
disagreement with the initial effective date and evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim for 
an increased rating.

The Veteran's claims were remanded by the Board in May 2008 
for evidentiary development including the procurement of 
additional private treatment records and the scheduling of a 
VA examination.  In October 2008, the Veteran's 
representative provided VA with copies of the requested 
medical records and noted in an accompanying statement that 
all available records requested by the Board had been 
provided.  VA examinations were also provided to the Veteran 
in February and March 2009 in accordance with the Board's May 
2008 remand instructions.  The Board's remand also ordered 
that a statement of the case (SOC) should be issued regarding 
the Veteran's claim for an earlier effective date along with 
readjudication and supplemental statement of the cases 
(SSOCs) addressing the Veteran's other claims in appeal 
status.  These adjudicative documents were prepared in 
October 2009, and copies were mailed to the Veteran and his 
representative.  Therefore, the Board finds that VA has fully 
complied with the May 2008 remand orders.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Posttraumatic degenerative disc disease and osteoarthritis of 
the cervical spine warrants a 60 percent initial rating 
throughout the claims period, and to this extent the claim is 
granted. 

An earlier effective date of June 26, 1997 is warranted for 
the grant of service connection for residual radiculopathy of 
the right upper extremity, and to this extent the claim is 
granted. 

Entitlement to TDIU is granted.



______________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


